DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al. (DE 102015222609 A1).
Regarding claim 1, Markus discloses a coupling arrangement for rotationally coupling a drive element (5) of a pivoting drive of an exhaust-gas flap (2) for the exhaust-gas flow of an internal combustion engine to a pivot shaft (3) rotatable about a pivot axis , the coupling arrangement comprising: a first coupling element (7) having a first coupling region configured for coupling to said pivot shaft (3) for conjoint rotation therewith about said pivot axis ; a second coupling element (6) having a second coupling region configured for coupling to said drive element (5) for conjoint rotation therewith about said pivot axis ; a preload element (9) configured for generating a first force to act upon said first and second coupling elements (7, 6) substantially in a peripheral direction with respect to each other and for generating a second force acting in an axial direction between said first and second coupling elements;
one of said first and second coupling elements including at least two radially outwardly extending rotational-coupling projections (7a); the other one of said first and second coupling elements having rotational-coupling cutouts (6a) corresponding to respective ones of said at least two rotational-coupling projections (7a) for receiving said at least two rotational-coupling projections; each of said cutouts (6a) being open axially (see figure 3) in a direction away from said coupling region of said other coupling element; and, said preload element (9)  being configured to hold said one coupling element (7, 6) axially on said other coupling element so as to prevent said rotational-coupling projections (7a) from moving out of corresponding ones of said rotational-coupling cutouts (6a) wherein said rotational-coupling cutouts are accommodated.
Regarding claim 2, wherein at least one of the following applies:
said rotational-coupling projections (7a) are positioned so as to be engaged into corresponding ones of said rotational-coupling cutouts (6a) when said preload element (9) is in a substantially completely axially relaxed state; and,
said at least two rotational-coupling projections (7a) extend away from each other in a substantially diametrically opposed manner with respect to said pivot axis and are provided on said one coupling element (6, 7).
Regarding claim 3, wherein at least one of the following applies:
said rotational-coupling projections (7a) extend radially outward from said coupling region of said one coupling element (6, 7); and, said coupling region of said one coupling element (7) has a substantially plate-like form.
Regarding claim 4, Markus discloses all the limitations of claim 1 as applied above, and further comprising:
two sets of rotational-coupling fingers (see figure 3) extending substantially
axially  (figure 3) in a direction away from said coupling region of said other
coupling element; and, each of said sets of rotational-coupling fingers including two
fingers conjointly delimiting a corresponding one of said rotational-
coupling cutouts (6a) therebetween which open axially in a downward
direction (figure 3) away from said coupling region of said other coupling
element.
Regarding claim 5, further comprising:
rotational-coupling arms corresponding to respective ones of
said sets of fingers (figure 3); each of said rotational-coupling arms extending substantially axially (figure 3) away from said coupling region of said other coupling element and into the corresponding one of said sets of fingers; and,
at least one of said arms having an arm cutout (6a) formed therein.
Regarding claim 9, wherein the coupling region of said other coupling element (7) has a substantially plate-like form.
Regarding claim 10, wherein the preload element  includes: a preload spring (9) having a first support region which is supported at least in a first peripheral direction with respect to said first coupling element (7) and at least axially in the direction of said second coupling element (6); and, a second support region which is supported at least in a second peripheral direction, opposite to said first peripheral direction, with respect to said second coupling element (6) and at least axially in the direction of said first coupling element; see figure 2.
Regarding claim 15, wherein: each of said rotational-coupling projections (7a) has a peripheral support region formed thereon; each of said rotational-coupling cutouts (6a) delimits a counterpart peripheral support region in the peripheral direction; and, the peripheral support regions of said rotational-coupling projections (7a) are accommodated in corresponding ones of said rotational-coupling cutouts (6a) and are preloaded by said preload element so as to abut against the corresponding ones of said counterpart peripheral support regions of the corresponding ones of said rotational-coupling cutouts (6a) receiving respective ones of said rotational-coupling projections (7a).
Regarding claim 16, further comprising a radial support region substantially radially supporting said one coupling element (6) with respect to said other coupling element (7) and being provided on said other coupling element so as to be assigned to at least one of said rotational-coupling projections (7a) in the peripheral direction, on at least one side of the rotational-coupling projection.
Regarding claim 17, wherein at least one of the following applies:
a) said coupling region of said first coupling element (7) has a positive locking engagement formation for rotational coupling to said pivot shaft (3); and,
b) said coupling region of said second coupling element (6) has a positive locking engagement formation for rotational coupling to said drive element (5).
Regarding claim 18, Markus discloses an exhaust-gas flap assembly including for an exhaust-gas flow of an internal combustion engine passing through a flap pipe (1) defining an interior for accommodating said exhaust-gas flow, the exhaust-gas flap assembly comprising:
a pivot shaft (3) supported in said flap pipe (1) so as to be pivotable
about a pivot axis;
a flap (2) carried in said interior of said flap pipe (1) on said pivot shaft (3);
a pivot drive (4) having a drive element (5); and,
a coupling arrangement for rotatably coupling said pivot shaft (3) to said drive element:
said coupling arrangement including:
a first coupling element (7) having a first coupling region configured for coupling to said pivot shaft (3) for conjoint rotation therewith about said pivot axis;
a second coupling element  having a second coupling region configured for coupling to said drive element (5) for conjoint rotation therewith about said pivot axis; a preload element (9) configured for generating a first force to act  upon said first and second coupling elements (7, 6) substantially in a peripheral direction with respect to each other and for generating a second force acting in an axial direction between said first and second coupling elements (7, 6); one of said first and second coupling elements including at least  two radially outwardly extending rotational-coupling projections (7a); the other one of said first and second coupling elements having rotational-coupling cutouts (6a) corresponding to respective ones of said at least two rotational-coupling projections ( 7a) , for receiving said at least two rotational-coupling projections (7a); each of said cutouts (6a) being open axially in a direction away from said coupling region of said other coupling element; and, said preload element (9) being configured to hold said one coupling element (7, 6) axially on said other coupling element so as to prevent said rotational-coupling projections (7a) from moving out of corresponding ones of said rotational-coupling cutouts (6) wherein said rotational-coupling cutouts are accommodated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Markus et al. (DE 102013103105 A1) in view of Aigner (DE 102014118492 B4).
Markus discloses all the limitations as applied to claim 10 above, but is silent as to a holding limb of a preload spring.
Aigner discloses a holding limb (E2) of preload spring (2) for coupling the spring to the coupling member (4); see figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Markus by coupling the spring to a comping member using a holding limb as disclosed by Aigner to ensure positive connection  between the end section and the coupling member.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-23 of copending Application No. 17/579,411 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the copending claims, because the more specific “anticipates” the broader. In essence, once the applicant has received a patent for species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining a common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.
	.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 08/16/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argued the cutouts of Stark are not axially open. The current reference of Markus et al. discloses axially open cutouts (6a); see figure 3.
Allowable Subject Matter
Claims 6-8  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/16/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747